Title: Thomas Lehré to Thomas Jefferson, 22 April 1813
From: Lehré, Thomas
To: Jefferson, Thomas


          Dear Sir Charleston Apr: 22d 1813
          Your favor of the 10th Inst. has just been handed to me, for which be pleased to accept my sincere thanks.I am happy to hear that Mr Eppes is elected a member of the 13th Congress, because, he will then have it in his power, by his great firmness and splendid talents, to aid our Government, in vindicating our honor and rights.The enemies of our present administration, and the
			 British emmissaries among us, are continually amuseing us with the
			 hopes of an armistice & mediation;—as we have been so often deceved by that base, and faithless nation Great Britain, I hope our Government will be very circumspect in its
			 conduct towards her. and not
          I remain with the highest sentiments of esteem and respect,
          Dear Sir Your very Obedt & Humble ServantThomas Lehré
        